Citation Nr: 0831272	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-07 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
and its residuals, including adenocarcinoma of the 
gallbladder, due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1964 to April 
1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran testified before an RO Decision Review Officer 
(DRO) in November 2007 and before the undersigned Veterans 
Law Judge in May 2008.  Transcripts of these hearings are 
associated with the veteran's claims folder.


FINDING OF FACT

The veteran's non-Hodgkin's lymphoma has been in remission 
since 1993, and he does not currently have any residual 
disability.


CONCLUSION OF LAW

The criteria for service connection for non-Hodgkin's 
lymphoma or its residuals, including adenocarcinoma of the 
gallbladder, are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

History and Analysis

The veteran contends that he was exposed to Agent Orange 
while in service and this later led to the development of 
non-Hodgkin's lymphoma.  The veteran asserts that under the 
presumption provided by 38 C.F.R. § 3.309(e), he should be 
afforded presumptive service connection for non-Hodgkin's 
lymphoma and its residuals, including adenocarcinoma of the 
gallbladder, due to exposure to herbicides.  

Records obtained by VA and records submitted by the veteran 
show that the veteran served aboard the U.S.S. Benewah, the 
flagship for Command Task Force 117, a river assault 
flotilla, from 1967 to 1968, and that the location of the 
Benewah during this time was within the borders of the 
Republic of Vietnam. 

The Board notes that the veteran served on inland waterways 
and so meets the definition of service in the Republic of 
Vietnam for the purpose of entitlement to a presumption of 
herbicide exposure.  Therefore it is conceded that the 
veteran is entitled to a presumption of herbicide exposure. 


Service treatment records are negative for any complaints, 
treatment, or diagnosis of any chronic medical conditions 
that the veteran is currently being treated for. 

Post-service medical evidence reveals that in 1990 the 
veteran had a colonoscopy for chronic ulcerative colitis, 
which showed inflammation and the finding was pancolitis 
acute and chronic.  This was later determined to be Crohn's 
disease.  In 1993 the veteran was diagnosed with non-
Hodgkin's lymphoma, which was treated through a right 
hemiocolectomy and adjuvant chemotherapy.  The follow-up 
examinations do not show any further occurrence of lymphoma 
or continued treatment.  Treatment records between 1994 and 
2004 reveal that the veteran continued to treat and deal with 
occasional aggravation of his Crohn's disease.

A November 2004 VA examiner noted that the veteran reported 
having no further symptoms of non-Hodgkin's lymphoma since 
his treatment at the time it was diagnosed.  The veteran 
indicated he was diagnosed with Crohn's disease at around the 
same time as his non-Hodgkin's lymphoma, but the Crohn's 
disease had been under control since through medication.  The 
examiner diagnosed non-Hodgkin's lymphoma, post chemotherapy; 
Crohn's enteral colitis, and hepatomegaly undefined.  

A January 2006 statement by the veteran's private treating 
physician confirmed that the veteran had non-Hodgkin's 
lymphoma that he was treated for and that the veteran 
currently had no residuals of non-Hodgkin's lymphoma.  The 
physician then indicated that the veteran had significant 
chronic diseases for which there was residual symptomatology 
and an ongoing need for treatment.  The doctor described the 
veteran's Crohn's disease and its related liver component of 
primary sclerosing cholangitis and subsequent cirrhosis as 
"related conditions to his lymphoma."  He stated that since 
he felt the veteran's lymphoma was related to his Crohn's 
disease and if one can make a conclusion that the lymphoma 
was also related to his Agent Orange, then it was "not much 
of a stretch" to see the veteran's chronic diseases as also 
being associated with Agent Orange exposure.

The veteran suffered from adenocarcinoma of the gallbladder 
in 2006.  He underwent an open cholecystectomy in March 2006 
which showed evidence of poorly differentiated adenocarcinoma 
of the gallbladder.  

A June 2007 statement by the veteran's private treating 
physician indicated that the veteran had Crohn's disease with 
associated sclerosing cholangitis.  The doctor also stated 
that the veteran "also had developed cancer of the 
gallbladder as a related issue to his Crohn's disease was a 
development of non-Hodgkin's lymphoma at the ileocecal 
valve."  

A June 2007 VA examiner diagnosed non-Hodgkin's lymphoma, 
adenocarcimona of the gallbladder and Crohn's disease.  He 
opined that the veteran's non-Hodgkin's lymphoma was as 
likely as not service related, due to herbicide exposure.  He 
went on to indicate that the veteran had been in remission 
from lymphoma for about 14 years and so the veteran was 
likely cured of the condition.  The veteran did not have any 
identifiable sequelae that could be directly attributed to 
his original cancer or treatment.  The examiner also found 
that the veteran's adenocarcimona of the gallbladder was not 
service related because medically it was impossible to 
connect the veteran's non-Hodgkin's lymphoma with his 
adenocarcinoma of the gallbladder.  The rationale was that 
the cause of neither condition was well understood, and thus 
a relationship between them could not be assumed.  The 
examiner opined that the veteran's Crohn's disease is not 
related to his non-Hodgkin's lymphoma because medically it is 
impossible to connect the two conditions. 

An October 2007 independent medical opinion examiner reviewed 
the medical records associated with the veteran's claim file 
and opined that the veteran's non-Hodgkin's lymphoma occurred 
as the result of immunosuppressive therapy for Crohn's 
disease.  The examiner commented that primary sclerosing 
cholangitis is most commonly associated with ulcerative 
colitis and Crohn's disease.  The development of this over 
the years can lead to further stricture formation of the 
major biliary tree over time, leading to scar formation and 
atypia, leading eventually to carcinoma of the gallbladder.  
Therefore, the examiner opined, the veteran's non-Hodgkin's 
lymphoma and primary sclerosing cholangitis, which led to the 
development of carcinoma of the gallbladder, are the result 
of Crohn's disease, which was initially diagnosed in 1990.  
The examiner commented that the veteran appeared to be in 
remission.

A November 2007 statement by the veteran's private treating 
physician attempted to clarify his position regarding the 
veteran's claimed disability.  After going through an 
extensive explanation of his rationale, the physician opined 
that the veteran's non-Hodgkin's lymphoma was due to exposure 
to Agent Orange and not associated with his Crohn's disease 
or his treatment for Crohn's disease.  In summarizing some of 
the data he reviewed, he indicated that Crohn's disease and 
non-Hodgkin's lymphoma are probably not associated, except 
possibly by treatment with certain specific medications (with 
which the veteran had not been treated) and that there was 
most likely no association of Crohn's disease with the 
development of lymphoma.  The doctor stated that based on his 
review of the veteran's medical records, the literature on 
Agent Orange and development of non-Hodgkin's lymphoma, and 
the literature on Crohn's disease and its association with 
developing non-Hodgkin's lymphoma, it was his opinion that 
the veteran's development of non-Hodgkin's lymphoma was the 
result of his exposure to Agent Orange during his tour of 
duty in Vietnam, and not due to his subsequent Crohn's 
disease.

The veteran testified in November 2007 that he knew of others 
who served with him on his ship that had developed Crohn's 
disease and he believed there was a link between exposure to 
Agent Orange and Crohn's disease.  The veteran testified that 
the doctors removed his gall bladder as treatment for his 
adenocarcimona of the gallbladder, but that he was not 
currently on any specific treatments, other than watching 
what he was eating.  In his May 2008 hearing, the veteran 
testified that every time he eats a meal, within an hour and 
a half he has to find a bathroom.  He indicated that when the 
doctors removed the tumor to treat his non-Hodgkin's 
lymphoma, they took part of his intestines and his colon out 
and that it affected his digestive system.  The veteran 
testified that he felt he had Crohn's disease before it was 
diagnosed in 1990 and that his whole digestive system was 
affected by exposure to Agent Orange.  He claimed his 
gastrointestinal problems are a residual of his exposure to 
Agent Orange or as a residual of his non-Hodgkin's lymphoma. 

While the veteran has stated his belief that his current 
digestive system problems and Crohn's disease were caused by 
his exposure to Agent Orange during his military service, as 
a layperson he is not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  

In this case the veteran has current diagnoses of Crohn's 
disease; non-Hodgkin's lymphoma, status post right 
hemicolectomy, followed by three cycles of chemotherapy, in 
remission; and adenocarminoma of the gallbladder, status post 
cholecystectomy.  The veteran filed his claim in 2004.  It is 
clear that he had non-Hodgkin's lymphoma in 1993, that it has 
been in remission since then, and that he has no current 
residual disability as a result.  

The veteran is presumed to have been exposed to herbicides 
due to his service in the Republic of Vietnam and therefore 
his non-Hodgkin's lymphoma is subject to presumptive service 
connection.  However, his non-Hodgkin's lymphoma has been in 
remission for a number of years before he filed his claim, 
and there are no current residuals directly associated with 
it.  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143- 44 (1992).  In Brammer, the United States Court of 
Appeals for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.  Under these facts, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.  In the absence of a current disability, as 
defined by governing law, a claim must be denied.

In addition, the medical evidence does not support a 
conclusion that the veteran's Crohn's disease is caused by or 
secondary to his non-Hodgkin's lymphoma.  The veteran's 
treating physician submitted three statements in support of 
the veteran's claim.  Although his initial, January 2006, 
statement is that it was "not much of a stretch" to link 
the veteran's Crohn's disease and its related liver component 
to Agent Orange exposure, the June 2007 statement is not at 
all clear.  The final statement, in November 2007, is 
primarily concerned with linking the non-Hodgkin's lymphoma 
with herbicide exposure, and does not discuss a causal link 
between the Crohn's disease and herbicide exposure, or 
Crohn's disease being caused by non-Hodgkin's lymphoma.  The 
January 2006 and June 2007 statements have limited probative 
value, as they do not explain the proposed link between 
herbicide exposure and Crohn's disease, or explain how the 
non-Hodgkin's lymphoma would have caused the Crohn's disease.  
The June 2007 VA examiner indicated there was no link between 
the veteran's Crohn's disease and non-Hodgkin's lymphoma.  
The October 2007 independent medical opinion examiner 
indicated that he thought the veteran's lymphoma occurred as 
the result of immunosuppressive therapy for Crohn's disease, 
but he did not conclude that the non-Hodgkin's lymphoma 
caused the Crohn's disease.  Similarly, the veteran's 
adenocarcinoma of the gallbladder has not been considered a 
residual of the non-Hodgkin's lymphoma.  The June 2007 VA 
examiner specifically stated that this malignancy was not 
related to service, and the October 2007 opinion likewise did 
not relate the gallbladder cancer to service.

While the Board is sympathetic to the fact that the veteran 
continues to suffer from digestive problems, the medical 
evidence of record indicates these are symptoms of the 
veteran's Crohn's disease, not a residual of his non-
Hodgkin's lymphoma, which appears to be in total remission. 

Although the veteran asserts that he is entitled to service 
connection for these disabilities, there is no medical 
evidence of record that establishes he currently has active 
non-Hodgkin's lymphoma or any residuals secondary or linked 
to it.  Accordingly, the Board concludes that the 
preponderance of the evidence is against this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for non-Hodgkin's lymphoma and 
its residuals, including adenocarcinoma of the gallbladder, 
due to exposure to Agent Orange, must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
non-Hodgkin's lymphoma and its residuals, including 
adenocarcinoma of the gallbladder, due to exposure to Agent 
Orange, by a letter in November 2004, before the adverse 
rating decision that is the subject of this appeal.  In March 
2006, shortly after the Dingess decision was issued by the 
Court, the veteran was given the specific notice required by 
Dingess, supra.  The Board concludes that VA has met its duty 
to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records, as well as 
private medical records obtained by VA.  The veteran was also 
given VA examinations, with medical opinions, in connection 
with the claim.  The veteran was also provided with an 
independent medical opinion.  The veteran testified before 
the undersigned at a travel board hearing.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the veteran nor 
his representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for non-Hodgkin's lymphoma and its 
residuals, including adenocarcinoma of the gallbladder, due 
to exposure to Agent Orange is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


